DETAILED ACTION
This office action follows a reply filed on October 10, 2022.  No claims have been amended.  Claims 1-8 are currently pending and under examination.
The 112(b) rejection over claim 9 with withdrawn, as applicants have canceled claim 9.
The 102 rejection over Pohl is withdrawn, as applicants’ arguments are persuasive based on the magnified portion of Figure 2 provided by applicants.
However, this response is not persuasive over the 103 rejection over Pohl as set forth in the office action, as applicants have not shown the criticality of the claimed range of d98<2.6 micron.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as obvious over Pohl (US 2016/0264785), as evidenced by Kisin (US 8,779,051).
Pohl exemplifies two compositions comprising 100 phr PVC (K-value 66), 6 phr acrylic impact modifier Paraloid KM370, and 8 or 16 phr calcium carbonate according to Example D, where the calcium carbonate of Example D is described as having a d50=0.7 micron and a particle size distribution Sedigraph as shown below:

    PNG
    media_image1.png
    515
    643
    media_image1.png
    Greyscale

The sedigraph suggests a d98 of about 2.5-3 micron and a d20 of about 0.48, suggesting a d50/d20=1.46.
	Paraloid KM370 comprises emulsion polymerized acrylic core shell particles, having crosslinked polybutyl acrylate rubber core and poly(methyl methacrylate) shell, and a weight ratio of core to shell of about 90/10, as evidenced by Kissin (col. 11, l. 63 to col. 12, l. 4).
	Applicants exemplify the impact modifier as KM-370; therefore, the composition of Pohl inherently meets the claimed limitations regarding the impact modifier.
"A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties." Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	A calcium carbonate having a d98<3 micron would be expected to have a similar effect on the properties of PVC as that having a d98<2.6, while maintaining the same d50 and d50/d20, as claimed, as Pohl shows that a d98 of 5 micron, which is double than 2.5/2.6 micron, provides an effect of about 10 kJ/m2 with respect to impact strength..
	Pohl is prima facie obvious over instant claims 1, 4-6 and 8.
As to claims 2 and 3, Kissin teaches KM370 as having a polybutylacrylate core, disclosing exemplary crosslinking monomers for polyalkyl(meth)acrylate copolymer cores to include divinylbenzene, trimethylolpropane triacrylate, ethylene glycol dimethacrylate, trimethylolpropane trimethacrylate, allyl methacrylate, and blends thereof; and a shell of polymethylmethacrylate.
	As to claim 7, Pohl teaches the PVC-applications to include window profiles, pipes, wire insulations, cladding panels, wall panels, ceiling panels, etc. (p. 11, [0167]).	

Response to Arguments
Applicant's arguments filed October 10, 2022 have been fully considered but they are not persuasive.
Applicants argue that the inventive sample line does not cross 98% until somewhere between 4 and 5 microns.
From the magnification, it can be seen that it crosses the line around 3 micron.  A d98=2.6 or 3 micron would be expected to provide a composition with similar properties.  Applicants have not show criticality of the claimed range, as applicants have only provided one comparative example with a d98=5 micron and a d50/d20 that is greater than 2.  Pohl desires a smaller particle size distribution, as focuses on the d80/d20 and d90/d10 to show the steepness.  Pohl also compares a calcium carbonate with a d98=5 micron and a d50=0.8 micron, similar to that of CaCO3-B, applicants comparative calcium carbonate, showing that a narrower particle size distribution provides a greater impact strength in PVC when used in combination with an impact modifier.  Therefore, the showing is expected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766